           4:19-bk-12855 Doc#: 3 Filed: 05/30/19 Entered: 05/30/19 13:55:19 Page 1 of 10
                                          UNITED STATES BANKRUPTCY COURT
                                            EASTER DISTRICT OF ARKANSAS
                                                LITTLE ROCK DIVISION

Debtor(s) __DOUGLAS OLIVER MATTHEWS _______                                             Case No. ___________________

        ___LASHANDA MATTHEWS _______________



                            Arkansas Chapter 13 Plan
                                (Local Form 13-1)
 ____________________________________________________________________
 Original Plan X            Amended Plan G                          For an amended plan, all applicable provisions must be repeated
                                                                    from the previous plan(s). Provisions may not be incorporated by
                                                                    reference from previously filed plan(s).

                                                            List below the sections of the plan that have been changed:
                                                                    _________________________________________________________________

                                                           State the reason(s) for the amended plan, including any changes of circumstances below.
                                                           If creditors are to be added, please complete Addendum A as well as file any appropriate
                                                           amended schedules.
                                                           ________________________________________________________________

                                                         ________________________________________________________________

       The Amended Plan is filed:               G Before confirmation

                                                G After confirmation
 Part 1: Notices
 To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate
               that the option is appropriate in your circumstances. Plans that do not comply with local rules and judicial rulings may not
               be confirmable.

 To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
               You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
               attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your
               attorney must file a written objection to confirmation with the United States Bankruptcy Court either electronically (if filer is
               approved for electronic filing) or at the following addresses:

                  ·    For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions):
                        United States Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                  ·    For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana Divisions):
                          United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

       The objection should be filed consistent with the following timelines:

                  X    Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is concluded.

                  G Original plan filed after the petition is filed: Within the later of 14 days after the 341(a) meeting of creditors is concluded
                       or 21 days after the filing of the plan.

                  G     Amended plan filed before confirmation: Within 21 days after the filing of the amended plan.

                  G     Amended plan filed after confirmation: Within 21 days after the filing of the amended plan.
            4:19-bk-12855 Doc#: 3 Filed: 05/30/19 Entered: 05/30/19 13:55:19 Page 2 of 10

         Debtor(s): Douglas Oliver & Lashanda Matthews                                    Case No:

               The court may confirm this plan without further notice if no objection to confirmation is timely filed.
               The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
               includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will be
               ineffective if set out later in the plan.


         A limit on the amount of a secured claim, set out in Section 3.4, which may result in
 1.1                                                                                                         G Included          X Not included
         a partial payment or no payment at all to the secured creditor.

 1.2     Nonstandard plan provisions, set out in Part 8.                                                     G Included          X Not included
2

Part 2: Plan Payments and Length of Plan
2.1         The debtor(s) will make regular payments to the trustee as follows:
      Inapplicable portions below need not be completed or reproduced.

      Original plan: The debtor(s) will pay $_1,900__ per month to the trustee. The plan length is _60___ months.

          The following provision will apply if completed:

              Plan payments will change to $_____ per month beginning on _____.

              Plan payments will change to $_____ per month beginning on _____.
                   (Use additional lines as necessary.)

        Amended plan: Plan payments will change to $_____ per month beginning on the later of the date of filing of the amended plan or _____.

           The following provision will apply if completed:

                   Plan payments will change to $_____ per month beginning on _____.

              Plan payments will change to $_____ per month beginning on _____.
                   (Use additional lines as necessary.)

      The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment period, if
      applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are specified, additional monthly
      payments will be made to the extent necessary to make the payments to creditors specified in this       plan.

2.2        Payments shall be made from future income in the following manner:

              X Direct pay by debtor(s)

              G Employer withholding of $_____ per month.

                         Name of debtor for withholding __________________

                         Payment frequency: G monthly, G semi-monthly, G bi-weekly, G weekly, G other
                        If other, please specify: ___________________
                        Employer name:                   _________________________
                        Address:                         _________________________
                                                         _________________________
                        Phone:                           _________________________

2.3     Income tax refunds.

      Check one.
        X Debtor(s) will retain income tax refunds received during the plan term and has allocated the refunds in the budget.

         G Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will
         turn over to the trustee all income tax refunds received during the plan term.
           4:19-bk-12855 Doc#: 3 Filed: 05/30/19 Entered: 05/30/19 13:55:19 Page 3 of 10

         Debtor(s): Douglas Oliver & Lashanda Matthews                                     Case No:

         G Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each income tax return filed
         during the plan term within 14 days of filing.
          ____________________________________________________________________________________________________
         ____________________________________________________________________________________________________

2.4 Additional payments.

      Check one.
          X None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

         G To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the source,
         estimated amount, and date of each anticipated payment.

         _____________________________________________________________________________________________________

Part 3: Treatment of Secured Claims
3 . 1 Adequate Protection Payments.

         Check one.
         G None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

         x The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as indicated below.
         The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim by the creditor. Preconfirmation
         adequate protection payments will be made until the plan is confirmed. Postconfirmation adequate protection payments will be made until
         administrative fees are paid (including the initial attorney’s fee). Payment of adequate protection payments will be limited to funds available.

                                                                                Monthly
         Creditor and last 4 digits of
                                              Collateral                        payment amount                      To be paid
         account number

         Capital One                          2015 Malibu                       $165                                X Preconfirmation
                                                                                                                    G Postconfirmation

3 . 2 Maintenance of payments and cure of default (long term-debts, including debts secured by real property that debtor(s) intend to
      retain).
        Check one.
        G None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

        X The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, including any changes required
        by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or directly
        by the debtor(s), as specified below. The debtor(s) will resume payments to the creditors upon completion of the plan, pursuant to the terms of
        the respective agreements. Any existing arrearage will be paid in full through disbursements by the trustee, with interest, if any, at the rate
        stated.

        The current contractual installment payments for real estate may be increased or decreased, and the plan payment increased, if necessary, based
        upon information provided by the creditor and upon the absence of objection from the debtor(s) under applicable rules. Unless otherwise
        ordered by the court, the amounts listed on a filed and allowed proof of claim will control over any contrary amounts listed below as to the
        current installment payment and arrearage amount. If relief from the automatic stay is ordered as to any item of collateral listed in this
        paragraph, then, unless otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all
        secured claims based on that collateral will no longer be treated by the plan.

                                                                            M o n t h l y                                            Interest rate,
         Creditor and last                                 Monthly                              Estimated          M ont hl y
                                                                            i nst al lment                                           if any, for
         4 digits of             Collateral                installment                          arrearage          arrearage
                                                                            payment                                                  arrearage
         account number                                    payment                              amount             payment
                                                                            disbursed by                                             payment
         CitiMortgage            residence                 $993             G Debtor(s)         $14,000            $240
                                                                            X Trustee

3.3     Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).
        Check one.
        X None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
         4:19-bk-12855 Doc#: 3 Filed: 05/30/19 Entered: 05/30/19 13:55:19 Page 4 of 10

       Debtor(s): Douglas Oliver & Lashanda Matthews                                         Case No:

      G Claims listed in this subsection consist of debts that were:

          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
          personal use of the debtor(s) (“910 car claims”), or
          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value (‘PMSI within
          one year”).

      The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and interest at the rate
      stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof of claim will control over any contrary
      amounts listed below, except as to value, interest rate and monthly payment.

       Creditor and last 4                                                     Debt/
                                                               P u rchase                       Value of                               Mont h l y
       digits of account          Collateral                                   estimated                          Interest rate
                                                               date                             collateral                             payment
       number                                                                  claim



3.4   Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and modification
      of undersecured claims.

      Check one.
      G None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

      The remainder of this paragraph will be effective only if there is a check in the box “included” in § 1.1.

      X The debtor(s) request that the court determine the value of the collateral securing the claims as listed below. For each non-governmental
      secured claim listed below, the debtor(s) state that the value of the collateral securing the claim should be as set out in the column headed Value
      of collateral. For secured claims of governmental units, unless otherwise ordered by the court, the value of the collateral securing the claim
      listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below.

      Secured claims will be paid the lesser of the amount of the claim or the value of the collateral with interest at the rate stated below. The
      portion of any allowed claim that exceeds the value will be treated as an unsecured claim under Part 5 of this plan. If the amount of a creditor’s
      secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety as an unsecured claim under Part
      5 of this plan. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof of claim will control over any
      contrary amount listed below, except as to value, interest rate and monthly payment.

      The holder of any claim listed below as having value in the column headed Value of collateral will retain the lien on the property interest of
      the debtor(s) or the estate(s) until the earlier of: (a) payment of the underlying debt determined under nonbankruptcy law, or (b) discharge of
      the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.



       Creditor and last 4                                               Debt/                                                          Es timated
                                                          P urch ase                         Value of        Interest    Mon t h l y
       digits of account          Collateral                             estimated                                                      unsecured
                                                          date                               collateral      rate        payment
       number                                                            claim                                                          amount
       Capital One                2015 Malibu                            $16,500             $10,000         7%          $198           $6,500

3.5   Surrender of collateral.

      X None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

      G The debtor(s) surrender to each creditor listed below the collateral that secures the creditor’s claim in accordance with 11 U.S.C. §
      1325(a)(5)(C). The debtor(s) request that upon confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and 1301(a) be terminated as
      to the collateral only. No further payments are to be made to the creditor for the secured claim. Any allowed unsecured claim resulting from
      the disposition of the collateral will be treated in Part 5 below. Unless otherwise ordered by the court, to the extent that the debtor(s) become
      entitled to proceeds upon disposition of the collateral, the proceeds will be remitted to the trustee.


        Creditor and last 4 digits of account number                        Collateral to be surrendered




3.6 Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment in the plan, the
          4:19-bk-12855 Doc#: 3 Filed: 05/30/19 Entered: 05/30/19 13:55:19 Page 5 of 10

        Debtor(s): Douglas Oliver & Lashanda Matthews                                    Case No:
      trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been completed.

Part 4: Treatment of Fees and Priority Claims
4.1    General.
       Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition interest.

4.2    Trustee’s fees.
       The trustee’s fees are governed by statute and may change during the course of the case.

4.3    Attorney’s fees.
       The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if approved by the
       court:

                Amount paid to attorney prior to filing:      $__0_______

                Amount to be paid by the trustee:             $_4,525________

               Total fee requested:                          $4,525

      Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from funds paid by the
      debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of the total disbursed to creditors
      each month provided in the application approved by the court.

                The initial fee and percentage rate requested in the application are $_1,500______ and __25 %, respectively.


4.4    Priority claims other than attorney’s fees and those treated in § 4.5.

      Check one.
      G None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

       X Filed and allowed priority claims (usually tax claims), including without limitation, the following listed below, will be paid in full in
       accordance with 11 U.S.C. § 1322(a)(2), unless otherwise indicated. For claims filed by governmental units, the categorization of the claim
       by the creditor (secured, priority, nonpriority unsecured) and amounts shall control over any contrary amounts unless otherwise ordered by
       the court.

        Creditor                                    Nature of claim (if taxes, specify type and years)                Estimated claim amount
        DFA                                         income                                                            $532


4.5    Domestic support obligations.

      Check one.
      X None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5: Treatment of Nonpriority Unsecured Claims
5.1    Nonpriority unsecured claims.

       Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7 case. Allowed
       nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated below. For above median income
       debtor(s), the distribution to unsecured creditors includes any disposable income pool (monthly disposable income times 60 months) from Form
       122C-2, unless the debtor(s) are unable to meet the disposable income pool based on the following circumstances:
       _________________________________________________________________________________
       _____________________________________________________________________________________________________

       Check one, if applicable.
       X A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of all other classes
       of claims; or
         4:19-bk-12855 Doc#: 3 Filed: 05/30/19 Entered: 05/30/19 13:55:19 Page 6 of 10

       Debtor(s): Douglas Oliver & Lashanda Matthews                                      Case No:

      G Other. Please specify _____________________________________________.

5.2   Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

      Check one.

      X None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

      G The unsecured claims designated below will be paid prior to payment of other nonpriority unsecured claims. The reason the claims are
      treated as “special” is stated below. These claims will be paid in full based on the filed and allowed proof of claim except as to monthly
      payment and interest rate, if any.

       Creditor and last 4 digits of                                 Monthl y          Interest rate (if blank, no   Reason for classification as
                                                Debt amount
       account number                                                payment           interest to be paid)          special




5.3   Maintenance of payments and cure of any default on nonpriority unsecured claims.

      Check one.
      X None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

      G The monthly installment payments will be paid on the following nonpriority unsecured claims for which the last payment is due after the final
      plan payment and any default in payments is cured. The payments will be disbursed by the trustee during the plan term. These claims will be
      paid in full based on the filed and allowed proof of claim except as to monthly payment and interest rate, if any. The debtor(s) will resume
      the monthly installment payments at the conclusion of the case.

       Creditor and last 4 digits of                                 Monthly           Interest rate (if blank, no   Reason for classification as
                                                Debt amount
       account number                                                payment           interest to be paid)          long term




Part 6: Contracts, Leases, Sales and Postpetition Claims
6.1   Executory Contracts and Unexpired Leases.

      Check one.
      G None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

      The executory contracts and unexpired leases listed below are assumed or rejected as indicated.

      X Assumed items. The following executory contracts and unexpired leases are assumed, and payments due after the filing of the case will
      be paid directly by debtor(s), or by the trustee, as set forth below. Debtor(s) propose to cure any default by paying the arrearage on the assumed
      leases or contracts in the amount listed on the filed and allowed proof of claim, if contrary to the amount listed below.
                                 Description of                                                  Number of                             Mont hly
                                                             Payment to P a y m e n t                               Arrearage
       Creditor                  contract or                                                     remaining                             arrearage
                                                             be paid by        amount                               amount
                                 property                                                        payments                              payment

       Microf                   lease to own contract/    G Debtor(s)        $168               32 months
                                residential AC unit       X Trustee

       Impel Union              lease to own contract/    X Debtor(s)        $950/week          143 (weeks)
                                2017 T-680 Kenworth       G Trustee

       NPRTO                    cell phone lease          X Debtor(s)        $36.91/            apx 6 mo
                                                          G Trustee          month
         4:19-bk-12855 Doc#: 3 Filed: 05/30/19 Entered: 05/30/19 13:55:19 Page 7 of 10

       Debtor(s): Douglas Oliver & Lashanda Matthews                                      Case No:

      G Rejected items. The debtor(s) reject the following executory contracts or unexpired leases. The debtor(s) request that upon confirmation
      of this plan, the stay under 11 U.S.C. §§ 362(a) and 1301(a) be terminated as to the property only. No further payments are to be made to the
      creditor on the contract or lease. However, the creditor may file a claim for the deficiency and will be treated as a nonpriority unsecured
      creditor.

       Creditor and last 4 digits of account number                            Description of contract or property




6.2   Sale of assets.

      Check one.
      X None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.

      G The debtor(s) propose to sell the described real or personal property after notice and court approval on the following terms and will commit
      the proceeds as indicated. The debtor(s) also make the provisions listed below if the sale of the property does not ultimately occur.

                                                                                                      Provision for proceeds and if
       Creditor                    Property to be sold                    Terms of sale
                                                                                                      property does not sell




6.3   Claims not to be paid by the trustee.

      Check one.
      X None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.

      G The following claims are to be paid directly to the creditor by the debtor(s) and not by the trustee. These claims include home mortgage,
      lease payments, and debts actually being paid by a party other than the debtor(s) (who is liable for the debt) from property that is not property
      of the estate.

                                                                                      Description of property/nature of
       Creditor                                  Payment to be paid by
                                                                                      obligation

                                                 G Debtor(s)
                                                 G Other _______________


6.4   Postpetition claims.

      Check one.
      G None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.

      G Postpetition claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) may be added to the plan by the debtor(s) and, if the creditor elects to
      file a proof of claim with respect to the postpetition claim, the claim may be treated as though the claims arose before the commencement of
      the case, to be paid in full or in part through the plan. Upon completion of the case, any unpaid balance of such claim may be subject to
      discharge.

Part 7: Vesting of Property of the Estate
7.1   Property of the estate will vest in the debtor(s) upon:

      Check the applicable box.

      G plan confirmation.

      X entry of discharge.

      G other: _________________________________________________________
        4:19-bk-12855 Doc#: 3 Filed: 05/30/19 Entered: 05/30/19 13:55:19 Page 8 of 10

      Debtor(s): Douglas Oliver & Lashanda Matthews                                Case No:


Part 8: Nonstandard Plan Provisions
G None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015.1(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not
    otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are
    ineffective.

8.1 The following plan provisions will be effective only if there is a check in the box “included” in § 1.2.

Part 9: Signatures
      By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an attorney,
      certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in plan
      form used in the Eastern and Western Districts of Arkansas, other than any nonstandard provisions included in Part 8.




                /s/Lonnie Grimes ________________________                     Date___5/30/2019____________
                Signature of Attorney for Debtor(s)


                _____________________________________                    Date_______________


                _____________________________________                    Date_______________
                Signature(s) of Debtor(s)
                (required if not represented by an attorney;
                otherwise optional)
           4:19-bk-12855 Doc#: 3 Filed: 05/30/19 Entered: 05/30/19 13:55:19 Page 9 of 10

         Debtor(s): Douglas Oliver & Lashanda Matthews                            Case No:

                                                           Addendum A

                      Listing of Additional Creditors and Claims for Plan Purposes
Note: While additional creditors may be listed on Addendum A, the debtor(s) also must file amended schedules as appropriate.


A.1      Prepetition Nonpriority Unsecured Claims.
      The following are creditors with prepetition nonpriority unsecured claims that are added to the plan. These creditors will be
      provided treatment as described in Part 5.1 of the plan.

                                                       Last four digits of        Nature of debt and
         Name and address of creditor                                                                        Amount of debt
                                                       account number             date incurred




A.2      Postpetition Nonpriority Unsecured Claims.
      The following are creditors with postpetition nonpriority unsecured claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) that are
      added to the plan by the debtor(s). The creditors listed below are entitled to participate in the debtor(s)’ bankruptcy case at the
      election of the creditor.

      A creditor may elect to participate in the plan by filing a proof of claim for the postpetition claim. The claim will be treated
      as though the claim arose before the commencement of the case and will be provided treatment as described in Part 5.1 of
      the plan. Upon completion of the plan and case, any unpaid balance of such claim may be subject to discharge.

                                                                                                                   Approval to incur
                                             Last four digits of     Nature of debt and
         Name and address of creditor                                                       Amount of debt         obtained from
                                             account number          date incurred
                                                                                                                   trustee or court
                                                                                                                   G Yes
                                                                                                                   G No
                                                                                                                   G Yes
                                                                                                                   G No
                                                                                                                   G Yes
                                                                                                                   G No
                                                                                                                   G Yes
                                                                                                                   G No
    4:19-bk-12855 Doc#: 3 Filed: 05/30/19 Entered: 05/30/19 13:55:19 Page 10 of 10
   Debtor(s): Douglas Oliver & Lashanda Matthews                Case No:
                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF ARKANSAS

IN RE:     Douglas Oliver Matthews & Lashanda Matthews                CASE NO.: 4:18-bk-16567

                                      CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the attached Chapter 13 plan has been
served by CM/ECF to the Chapter 13 Standing Trustee; Charles W. Tucker, Assistant United States Trustee;
and served by U.S. Mail, postage prepaid to the following:

Department of Finance & Administration                      Internal Revenue Service
Legal Division                                              P.O. Box 7346
PO Box 1272                                                 Philadelphia, PA 19101-7346
Little Rock AR 72203
                                                            U.S. Attorney, Eastern District
Arkansas Department of Workforce Services                   P.O. Box 1229
Legal Division                                              Little Rock, AR 72203
PO Box 2981
Little Rock AR 72203

   And to all creditors whose named and addresses are set forth on the matrices filed in the case.

    The undersigned further certifies that a true and correct copy of the attached Chapter 13 Plan that
requests a valuation determination pursuant to Section 3.4 was served by U.S. Mail, postage prepaid, to the
following as noted:

Capital One Auto Finance
Corporation Service Company
Registered Agent
300 Spring St., Ste 900
Little Rock AR 72201
 (Regular Mail)


KNOLLMEYER LAW OFFICE, P.A.
2525 John Harden Drive
Jacksonville, AR 72076
(501) 985-1760

By: /s/Lonnie Grimes_________________                   Date:    5/30/2019
    Michael Knollmeyer, AR86-105
    Lonnie Grimes, AR88-033
